Case: 19-20013      Document: 00515251909         Page: 1    Date Filed: 12/30/2019




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                      United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                    No. 19-20013                     December 30, 2019
                                  Summary Calendar
                                                                        Lyle W. Cayce
                                                                             Clerk
RICKIE THOMPSON,

                                                 Plaintiff-Appellant

v.

DOCTOR SHARMA SHARAD; JOHN SEALY HOSPITAL, GALVESTON,
TEXAS,

                                                 Defendants-Appellees


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 4:18-CV-4240


Before HIGGINBOTHAM, HO, and ENGELHARDT, Circuit Judges.
PER CURIAM: *
       Rickie Thompson, Texas prisoner # 828601, appeals the dismissal of his
complaint under 42 U.S.C. § 1983. He also moves for the appointment of
counsel. Thompson had 30 days from the entry of the November 15, 2018
judgment to file a timely notice of appeal. See FED. R. APP. P. 4(a)(1)(A).
Thompson’s pro se notice of appeal was filed, at the earliest, on December 27,



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 19-20013     Document: 00515251909     Page: 2   Date Filed: 12/30/2019


                                  No. 19-20013

2018, and is therefore untimely. See id.; Cooper v. Brookshire, 70 F.3d 377,
379-81 (5th Cir. 1995) (prison mailbox rule).       Likewise, his postjudgment
motion, styled as a motion under Federal Rule of Civil Procedure 59(e) or
Federal Rule of Civil Procedure 60(b), was untimely as a Rule 59(e) motion and
was not a Rule 60(b) motion that was “filed no later than 28 days after the
[entry of] the judgment[.]” FED. R. APP. P. 4(a)(4)(A)(iv), (vi); see FED. R. CIV.
P. 59(e).
      A district court may grant a defendant an additional 30 days in which to
file a notice of appeal upon a showing of excusable neglect or good cause. See
FED. R. APP. P. 4(a)(5). Thompson’s postjudgment motion, which was filed
within this additional 30-day period, sufficed as a motion under Rule 4(a)(5).
Accordingly, Thompson’s appeal and motion are held in abeyance, and the case
is REMANDED to the district court for the limited purpose of issuing a ruling
under Rule 4(a)(5). Upon ruling, the district court shall promptly return the
case to this court for dismissal or further proceedings, as may be appropriate.




                                        2